 



Exhibit 10.2
As of January 28, 2008
Centex Corporation
2728 N. Harwood. 12th Floor
12th Floor
Dallas, TX 75201

Re:        Request for Waiver — Revolving Credit Facility

Ladies and Gentlemen:
Centex Corporation, a Nevada corporation (“Borrower”), certain Lenders
(“Lenders”), and Bank of America, N.A., a national banking association, as
Administrative Agent for the Lenders (“Administrative Agent") and as an L/C
Issuer, have entered into that certain Credit Agreement dated as of July 1, 2005
(as modified, amended, renewed, extended, and restated from time to time, the
“Credit Agreement”). Capitalized terms used herein shall, unless otherwise
indicated, have the respective meanings set forth in the Credit Agreement.
The Credit Agreement requires that Borrower meet the following financial
covenants (the “Financial Covenants”) as of the end of each fiscal quarter of
Borrower: Section 9.12(a) (Leverage Ratio) and Section 9.12(b) (Minimum Tangible
Net Worth). As a result of a recently modified interpretation of the standards
regarding determination of valuation allowances as set forth in FASB Statement
No. 109, Accounting for Income Taxes (“FAS 109”), Borrower believes it may not
have met one or more of the Financial Covenants solely for the fiscal quarter
ended December 31, 2007, and solely if it is required to reduce its deferred tax
assets by a valuation allowance under such modified interpretation of FAS 109
(the “Financial Covenant Non-Compliance”). As a result, Borrower has requested
that Lenders waive any Potential Default or Event of Default arising solely as a
result of the Financial Covenant Non-Compliance.
By execution of this letter in the space provided below, Lenders hereby waive
the existence of the Financial Covenant Non-Compliance, any Potential Default or
Event of Default created thereby, subject to the following terms and conditions:
     (a) after giving effect to this waiver letter, all of the representations
and warranties contained in the Credit Agreement and the other Loan Documents
are true and correct in all material respects as of the date hereof as though
made as of such date (unless they speak to a specific date or are based on facts
which have changed by transactions expressly contemplated or permitted by the
Credit Agreement);
     (b) after giving effect to this waiver letter, no Potential Default or
Event of Default exists;
     (c) this letter shall have been executed by Borrower and by Lenders
constituting the “Required Lenders;” and
Centex Waiver Letter:
Revolving Credit Facility

 



--------------------------------------------------------------------------------



 



Centex Corporation
As of January 28, 2008
Page 2
     (d) Administrative Agent shall have received, for the benefit of each
Lender executing and delivering this letter, (i) a fee equal to the product of
(x) the amount of such Lender’s Commitment on the effective date of, and after
giving effect to, this Agreement, times (y) 0.05% and (ii) such other fees and
expenses in such amounts and at such times as heretofore set forth in a letter
agreement between Borrower, Administrative Agent and Banc of America Securities
LLC, and as otherwise required under the Credit Agreement.
By execution of this letter in the space provided below, Borrower ratifies and
confirms that the Credit Agreement and all other Loan Documents, and all
renewals, extensions, and restatements of, and amendments and supplements to,
any of the foregoing, are and remain in full force and effect in accordance with
their respective terms.
The waiver hereby granted by Lenders does not (a) constitute a waiver or
modification of any other terms or provisions set forth in the Credit Agreement
or any other Loan Document and shall not impair any right that any Credit Party
may now or hereafter have under or in connection with the Credit Agreement or
any other Loan Document, (b) impair any Credit Party’s rights to insist upon
strict compliance with the Credit Agreement, as amended or otherwise modified
hereby, or the other Loan Documents, and (c) does not extend to any other Loan
Document. The Loan Documents continue to bind and inure to Borrower and the
Credit Parties and their respective successors and permitted assigns.
This letter, when countersigned by all parties, shall be a “Loan Document” as
defined and referred to in the Credit Agreement and the other Loan Documents,
and may be signed in any number of counterparts, each of which shall be deemed
an original, but all of which together shall constitute one and the same
instrument. This letter shall be governed by and construed in accordance with
the laws of the State of Texas.
THIS LETTER, THE CREDIT AGREEMENT, THE NOTES, AND THE OTHER LOAN DOCUMENTS
EMBODY THE FINAL, ENTIRE AGREEMENT AMONG THE PARTIES HERETO AND SUPERSEDE ANY
AND ALL PRIOR COMMITMENTS, AGREEMENTS, REPRESENTATIONS, AND UNDERSTANDINGS,
WHETHER WRITTEN OR ORAL, RELATING TO THE SUBJECT MATTER HEREOF, AND MAY NOT BE
CONTRADICTED OR VARIED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OR DISCUSSIONS OF THE PARTIES HERETO. THERE ARE NO ORAL AGREEMENTS
AMONG THE PARTIES HERETO.
[Signature Pages Follow.]
Centex Waiver Letter:
Revolving Credit Facility

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO WAIVER LETTER (FAS 109)
AMONG CENTEX CORPORATION, AS BORROWER,
EACH LENDER THAT IS A PARTY THERETO,
AND BANK OF AMERICA, N.A., AS ADMINISTRATIVE AGENT AND AS AN L/C LENDER
(CREDIT AGREEMENT DATED AS OF JULY 1, 2005)
Please execute a copy of this letter in the space provided below to acknowledge
your agreement to the foregoing.

                  Sincerely,    
 
                BANK OF AMERICA, N.A.,
as Administrative Agent    
 
           
 
  By:  /s/ Mark W. Lariviere
 
   
 
    Name:   Mark W. Lariviere
 
   
 
    Title:   Senior Vice President
 
   
 
                BANK OF AMERICA, N.A.,
as an L/C Issuer and as a Lender    
 
           
 
  By:  /s/ Mark W. Lariviere
 
   
 
    Name:   Mark W. Lariviere
 
   
 
    Title:  Senior Vice President
 
   
 
                JPMORGAN CHASE BANK, N.A.
as Co-Syndication Agent, as an L/C Issuer, and as
a Lender    
 
           
 
  By:  /s/ Brian McDougal
 
   
 
    Name:  Brian McDougal
 
   
 
    Title:  Vice President
 
   
 
                THE ROYAL BANK OF SCOTLAND PLC,
as Co-Syndication Agent and as a Lender    
 
           
 
  By:  /s/ William McGinty
 
   
 
    Name:  William McGinty
 
   
 
    Title:  Senior Vice President
 
   

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO WAIVER LETTER (FAS 109)
AMONG CENTEX CORPORATION, AS BORROWER,
EACH LENDER THAT IS A PARTY THERETO,
AND BANK OF AMERICA, N.A., AS ADMINISTRATIVE AGENT AND AS AN L/C LENDER
(CREDIT AGREEMENT DATED AS OF JULY 1, 2005)

            CITICORP NORTH AMERICA, INC.,
as Co-Documentation Agent and as a Lender
      By:   /s/ Marni McManus         Name:  
Marni McManus 
      Title:  
Vice President 
      BNP PARIBAS,
as a Senior Managing Agent, as an L/C Issuer, and as, a Lender
      By:   /s/ Walter Kaplan         Name:  
Walter Kaplan 
      Title:  
Managing Director 
            By:   /s/ Melissa Balley         Name:  
Melissa Balley 
      Title:  
Vice President 
      CALYON NEW YORK BRANCH,
as a Senior Managing Agent and as a Lender
      By:   /s/ Robert Smith         Name:  
Robert Smith 
      Title:  
Managing Director 
            By:   /s/ Brian Myers         Name:  
Brian Myers 
      Title:  
Managing Director 
 

 



--------------------------------------------------------------------------------



 



         

SIGNATURE PAGE TO WAIVER LETTER (FAS 109)
AMONG CENTEX CORPORATION, AS BORROWER,
EACH LENDER THAT IS A PARTY THERETO,
AND BANK OF AMERICA, N.A., AS ADMINISTRATIVE AGENT AND AS AN L/C LENDER
(CREDIT AGREEMENT DATED AS OF JULY 1, 2005)

            THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
as a Senior Managing Agent and as a Lender
      By:   /s/ D. Barnell         Name:  
D. Barnell 
      Title:  
VP & Manager 
      LLOYDS TSB BANK PLC,
as a Managing Agent and as a Lender
      By:   /s/ Nicholas J. Bruce         Name:  
Nicholas J. Bruce 
      Title:  
Vice President & Manager Risk Management & Business Support B081 
            By:   /s/ Jonathan Smith         Name:  
Jonathan Smith 
      Title:  
Assistant Vice President
Risk Management & Business Support S025 
      WACHOVIA BANK, NATIONAL ASSOCIATION,
as Managing Agent and a Lender
      By:   /s/ Kevin M. Cole, I         Name:  
Kevin M. Cole, I 
      Title:  
Assistant Vice President 
      COMERICA BANK,
as an L/C Issuer and as a Lender
      By:   /s/ Casey L. Stevenson         Name:  
Casey L. Stevenson 
      Title:  
Vice President 
   

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO WAIVER LETTER (FAS 109)
AMONG CENTEX CORPORATION, AS BORROWER,
EACH LENDER THAT IS A PARTY THERETO,
AND BANK OF AMERICA, N.A., AS ADMINISTRATIVE AGENT AND AS AN L/C LENDER
(CREDIT AGREEMENT DATED AS OF JULY 1, 2005)

            BARCLAYS BANK PLC,
as Senior Managing Agent and a Lender
      By:   /s/ Nicholas A. Bell         Name:  
Nicholas A. Bell 
      Title:  
Director 
   

            PNC BANK, NATIONAL ASSOCIATION,
as a Lender
      By:   /s/ Douglas G. Paul         Name:  
Douglas G. Paul 
      Title:  
Senior Vice President 
   

            UBS LOAN FINANCE LLC,
as a Lender
      By:   /s/ Irja R. Otsa         Name:  
Irja R. Otsa 
      Title:  
Associate Director 
            By:   /s/ Mary E. Evans         Name:  
Mary E. Evans 
      Title:  
Associate Director 
   

            CITY NATIONAL BANK, a national banking
association, as a Lender
      By:   /s/ Xavier Barrera         Name:  
Xavier Barrera 
      Title:  
Vice President 
 

 



--------------------------------------------------------------------------------



 



         

SIGNATURE PAGE TO WAIVER LETTER (FAS 109)
AMONG CENTEX CORPORATION, AS BORROWER,
EACH LENDER THAT IS A PARTY THERETO,
AND BANK OF AMERICA, N.A., AS ADMINISTRATIVE AGENT AND AS AN L/C LENDER
(CREDIT AGREEMENT DATED AS OF JULY 1, 2005)

            THE NORTHERN TRUST COMPANY,
as a Lender
      By:   /s/ Morgan A. Lyons         Name:  
Morgan A. Lyons 
      Title:  
Vice President 
   

            US BANK NATIONAL ASSOCIATION,
as a Lender
      By:   /s/ Timothy N. Scheer         Name:  
Timothy N. Scheer 
      Title:  
Vice President 
   

            COMPASS BANK,
as a Lender
      By:   /s/ Key Coker         Name:  
Key Coker 
      Title:  
Executive Vice President 
   

            MERRILL LYNCH BANK USA,
as a Lender
      By:   /s/ David Millett         Name:  
David Millett 
      Title:  
Vice President 
   

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO WAIVER LETTER (FAS 109)
AMONG CENTEX CORPORATION, AS BORROWER,
EACH LENDER THAT IS A PARTY THERETO,
AND BANK OF AMERICA, N.A., AS ADMINISTRATIVE AGENT AND AS AN L/C LENDER
(CREDIT AGREEMENT DATED AS OF JULY 1, 2005)

            NATIXIS (fka NATIXIS BANQUES POPULAIRES),
as a Lender
      By:   /s/ Marie-Edith Dugény         Name:  
Marie-Edith Dugény 
      Title:  
Managing Director 
            By:   /s/ Timothée Delpont         Name:  
Timothée Delpont 
      Title:  
Associate 
      FIRST HAWAIIN BANK,
as a Lender
      By:   /s/ George Leong         Name:  
George Leong 
      Title:  
Vice President 
      FIFTH THIRD BANK,
as a Lender
      By:   /s/ Christopher C. Motley         Name:  
Christopher C. Motley 
      Title:  
Vice President 
      SOCIETE GENERALE,
as a Lender
      By:   /s/ Milissa A. Goeden         Name:  
Milissa A. Goeden 
      Title:  
Director
 

 



--------------------------------------------------------------------------------



 



         

SIGNATURE PAGE TO WAIVER LETTER (FAS 109)
AMONG CENTEX CORPORATION, AS BORROWER,
EACH LENDER THAT IS A PARTY THERETO,
AND BANK OF AMERICA, N.A., AS ADMINISTRATIVE AGENT AND AS AN L/C LENDER
(CREDIT AGREEMENT DATED AS OF JULY 1, 2005)

            KEYBANK NATIONAL ASSOCIATION,
as a Lender
      By:   /s/ Jeff V. Aycock         Name:  
Jeff V. Aycock, CFA 
      Title:  
Senior Banker 
      LASALLE BANK NATIONAL ASSOCIATION,
as a Lender
      By:   /s/ Mark W. Lariviere         Name:  
Mark W. Lariviere 
      Title:  
Senior Vice President 
   
ACCEPTED AND AGREED TO THIS 28th DAY OF JANUARY, 2008:
    CENTEX CORPORATION,
as Borrower
      By:   /s/ Gail M. Peck         Name:  
Gail M. Peck 
      Title:  
Vice President & Treasurer 
   

 